OFFICE   OF   THE   ATTORNEY   GENER.lL   STATE   OF   TEX*S

    JOHN      CORNYN




                                                       July 14, 1999




The Honorable Carole Keeton Rylander                               Opinion No. JC-008 1
Comptroller of Public Accounts
Lyndon B. Johnson Building                                         Re: Whether a local government must collect
111 E. 17th Street                                                 sales taxes on beach user fees charged pursuant to
Austin, Texas 78701                                                chapter 61 of the Natural Resources Code and
                                                                   General Land Oftice rules (RQ-0003)


Dear Comptroller Rylander:

         Chapter 61 of the Natural Resources Code authorizes local governments to charge fees for
beach parking and the use of other beach facilities and services, see TEX. NAT. I&s. CODE ANN.
5 61 .Ol l(b) (Vernon Supp. 1999), 5 61.070 (Vernon 1978) and authorizes the General Land Office
to adopt rules governing these fees, see id. $5 61.001(l), 61.01 l(d)(4), 61.022(b) (Vernon Supp.
1999). Your predecessor in office asked whether local governments that charge beach parking and
other fees pursuant to chapter 61 and General Land Office rules must collect and remit sales taxes
on the fees. We conclude that because the legislature has specified in chapter 61 that local
governments may charge these fees only to cover the costs of discharging their beach-related
responsibilities, that the fees may not exceed the costs of public beach facilities and services, and
that these fees may not unfairly limit public access to and use of public beaches, see id. $61 ,011 (b),
the legislature did not intend for persons paying these fees to pay sales taxes on the fees.
Accordingly, we conclude that these fees are not subject to sales tax under chapter 15 1 of the Tax
Code.

        Chapter 61 of the Natural Resources Code aftirms and protects the public’s “free and
unrestricted right of ingress and egress to” beaches on the Gulf of Mexico. See id. 4 61 .Ol l(a).’
Since 1969, chapter 61 has recognized that local governments may assess “a reasonable fee for off-
beach parking or for the use of facilities provided for the use and convenience of the public.” Zd. 5
61.070 (Vernon 1978);*seealso Tex. Att’y Gen. Op. No. JM-345 (1985) (concluding that inclusion
of authority to impose reasonable fee for off-beach parking in chapter 61 excluded authority to


        ‘For a discussion of the nature of the public’s right of access to and use of Gulf of Mexico beaches, see, e.g.,
Feinman v. State, 717 S.W.Zd 106, 109, 111-12 (Tex. App.-Houston [lst Dist.] 1986, writ refd n.r.e.).

        ‘NaturalResources Codesection61.070 derives froma 1969amendment to the statutory predecessor tochapter
61. See Act of Sept. 9, 1969,61st Leg., 2d C.S., ch. 17, $ 3, 1969 Tex. Gen. Laws 128, 129.
The Honorable Carole Keeton Rylander - Page 2                    (X-0081)




impose fee for on-beach parking). Furthermore, in 199 1, in recognition that “in order to provide and
maintain public facilities and public services to enhance access to and safe and healthy use of the
public beaches by the public, adequate funds are required to provide public facilities and public
services,” TEX. NAT. RES. CODE ANN. 5 61.011(b) (Vernon Supp. 1999), section 61.011 was
amended to authorize local governments that are responsible for the regulation, maintenance, and
use of public beaches to charge reasonable fees “to cover the cost of discharging its responsibilities
with respect to such beaches, provided such fees do not exceed the cost of such public facilities and
services, and do not unfairly limit public access to and use of such beaches,” id.3 The Commissioner
of the General Land O&e is required to promulgate rules on “imposition of beach access, user, or
parking fees.” Id. 5 61 .Ol l(d)(4). A local government may not impose or increase public beach
access, parking, or use fees “in any manner inconsistent with the policies of Section 61.011         or
the rules promulgated thereunder.” Id. § 61.022(b).

         Pursuant to its rule-making authority under chapter 61, the General Land Office has
promulgated rules authorizing local governments that have obtained state approval of a dune
protection and beach access plan to charge beach user fees. See 31 TEX. ADMIN. CODE § 15.8(a)
(1998). The rules define the term “beach user fee” as “[a] fee collected by a local government in
order to establish and maintain beach-related services and facilities for the preservation and
enhancement of access to and from and safe and healthy use of public beaches by the public.” Id, §
15.2. For purposes of the rules, the term “beach-related services” means:

                    Reasonable and necessary services and facilities directly related to the
                    public beach which are provided to the public to ensure safe use of and
                    access to and from the public beach, such as vehicular controls,
                    management, and parking (including acquisition and maintenance of
                    off-beach parking and access ways); sanitation and litter control;
                    lifeguarding and lifesaving; beach maintenance; law enforcement;
                    beach nourishment projects; beach/dune system education;
                    beach/dune protection and restoration projects; providing public
                    facilities such as restrooms, showers, lockers, equipment rentals, and
                    picnic areas; recreational and refreshment facilities; liability insurance;
                    and staff and personnel necessary to provide beach-related services.
                    Beach-related services and facilities shall serve only those areas on or
                    immediately adjacent to the public beach.

Id.

        The General Land Office rules preclude a local government from imposing a fee “for the
exercise of the public right of access to and from public beaches.” Id. 5 15.8(c)( 1). Rather, fees may
be charged only in exchange for services and must be reasonable: “A reasonable fee is one that


            ‘Subsections(b) through(e) were added to section 61.011 in 1991. See Act ofMay 21, 1991,72d   Leg., RX,
ch. 295.5     5, 1991 Tex. Gen. Laws 1220, 1222.
The Honorable Carole Keeton Rylander - Page 3            (JC-0081)




recovers the cost of providing and maintaining beach-related services.” Id. Local governments must
deposit beach user fees in a separate bank account and may use revenues only for expenditures for
beach-related services. See id. 9 15.8(f)-(g). These rules include off-beach parking “to provide access
to and from the public beach” as a beach user fee. Id. 3 15.8(c)(l).

        Your predecessor in office, noting that chapter 151 of the Tax Code, the Limited Sales,
Excise, and Use Tax Act, applies to the State of Texas and its political subdivisions when they make
sales that are subject to taxation, see Tex. Att’y Gen. Op. No. JM-987 (1988) at 4, specifically
concluded that beach parking fees charged by local governments pursuant to chapter 6 1 ofthe Natural
Resources Code are fees for a taxable service under chapter 151 of the Tax Code. As explained
below, we conclude, based on the legislative purpose of chapter 61 of the Natural Resources Code,
that beach user fees charged pursuant to chapter 61 are not subject to sales tax.

         As a court has noted in a recent case regarding taxation of services under chapter 15 1 of the
Tax Code, our main focus is the language of the relevant statutory provisions: “The primary rule of
statutory construction is that a court must look to the intent of the legislature and must construe the
statute so as to give effect to that intent.” Rylander v. Associated Technics Co., 987 S.W.2d 947,949
(Tex. App.-Austin 1999, no. pet.). Here, we believe, the proper focus of analysis is not chapter 151
of the Tax Code, the provision governing sales tax generally, but rather chapter 61 of the Natural
Resources Code, the statute specific to beach access and fees. See TEX. GOV’T CODE ANN. 9
3 11.026(b) (Vernon 1998) (special provision prevails as exception over general). Based on the
limitations on the amount and use of beach user fees in chapter 61, we conclude that the legislature
did not intend these fees to be subject to sales tax. See id. 5 311.023(l), (5) (in construing statute,
court may consider, among other things, object sought to be obtained and consequences of a particular
construction);seealsoFeinman         v. State, 717 S.W.2d 106, 109 (Tex. App.-Houston [lst Dist.] 1986,
writ ref d n.r.e.) (relying on section 3 11.023 of the Government Code in construing nature of public
beach easement under chapter 61 of the Natural Resources Code).

         Chapter 6 1 charges local governments with the regulation and maintenance ofpublic beaches.
See TEX. NAT. RES. CODE ANN. $5 61.011(b), 61.015 (Vernon Supp. 1999) (local governments
charged with adopting beach access and use plans); id. ch. 61, subchap. C (Vernon 1978 & Supp.
1999) (beachmaintenance); id. ch. 61, subchap. D (county regulation oftraffic, litter and swimming);
see also id. ch. 63 (dune protection). In recognition of the monetary costs associated with these
responsibilities, chapter 61 authorizes a local government to charge fees “to enhance access to and
safe and healthy use of the public beaches.” Id. 9 61 .Ol l(b) (Vernon Supp. 1999). Significantly, the
legislature has strictly limited the amount and use of these fees. As noted above, local governments
may charge these fees only to cover the costs of discharging their beach-related responsibilities. See
id. The fees may not exceed the costs of public beach facilities and services. See id. Furthermore,
these fees may not unfairly limit public access to and use of public beaches. See id. The General
Land Oftice rules, which are consistent with chapter 61, limit a local government to charging beach
user fees to finance beach-related services -services that ensure beach users’ health and safety. See
31 TEX. ADMIN. CODE $5 15.2, 15.8 (1998).
The Honorable Carole Keeton Rylander - Page 4             (~~-0081)




         Under ‘the Tax Code, the purchaser of a taxable item or service is liable to the seller for the
tax as part ofthe sales price. S~~TEX.TAXCODEANN.5 151.052(a)(l), (2) (Vernon 1992) (sales tax
“becomes a part of the sales price” and “is a debt of the purchaser to the seller until paid”). Thus, if
beach user fees were subject to sales tax, members ofthe public paying the fees would ultimately bear
the burden of the tax. If required to collect sales taxes on beach user fees, a local government would
face two choices, neither of which is consistent with the purposes of chapter 61. On the one hand,
a local government could decide to increase amounts charged to the public, collecting more money
than necessary to cover its beach facilities and services costs, and further burdening beach access.
On the other hand, a local government could decide to maintain charges at current levels and remit
a portion of its revenues to the state, thus collecting less than an amount adequate to cover its costs.
Given that the legislature has specified in chapter 61 that local governments may charge these fees
only to cover the costs of discharging their beach-related responsibilities, that the fees may not exceed
the costs of public beach facilities and services, and that these fees may not unfairly limit public
access to and use of public beaches, see TEX. NAT. RES. CODEANN. $ 61 .Ol l(b) (Vernon Supp.
 1999), we believe that the legislature did not intend for persons paying these fees to pay sales taxes
on the fees. Nor do we believe that the legislature intended to decrease the amount of monies
collected by local governments, given that it expressly authorized local governments to charge these
 fees in recognition that adequate funds are required “in order to provide and maintain public facilities
and public services to enhance access to and safe and healthy use of the public beaches by the public,”
 id.

        In sum, taxation of chapter 61 beach user fees under chapter 151 of the Tax Code is
inconsistent with the purposes for which the legislature has authorized local governments to charge
these fees. Accordingly, we conclude that beach user fees charged by local governments under
chapter 61 and the General Land Office rules are not subject to sales tax.

        Finally, we note that your predecessor took the position that beach parking fees charged by
local governments pursuant to chapter 61 oftheNatura1 Resources Code are subject to sales tax under
section 151 .OlOl of the Tax Code, which specifically lists “motor vehicle parking and storage
services” as a taxable service. See TEX.TAX CODEANN. 5 151.0101(a)(4) (Vernon 1992); see also
id. 59 151.010 (term “taxable item” means “tangible personal property and taxable services”),
15 1.05 1(a) (chapter 15 1 imposes a sales tax on each sale of a “taxable item” in this state). Noting that
the General Land Office rules provide that a local government may not impose a fee “for the exercise
of the public right of access to and from public beaches,” ~~TEX.ADMIN.CODE$ 15.8(~)(1)(1998),
your predecessor concluded that beach parking fees are fees for “motor vehicle parking and storage
services” under the terms of section 151.0101(a)(4).

        Subsection(b) of section 15 1.OlOl of the Tax Code provides that the Comptroller “shall have
exclusivejurisdiction to interpret Subsection (a) ofthis section.” TEX.TAXCODEANN.5 15 1.0101(b)
(Vernon 1992). As one court recently noted, however, “[t]he Comptroller has exclusive jurisdiction
to interpret the scope of taxable services, subject to a reasonableness standard of review. See
Hammerman & Gainer, [Inc. v. Bullock,] 791 S.W.2d [330,] 333 [(Tex. App.-Austin 1990,no writ)]
(court is bound to accept Comptroller’s interpretation of scope of taxable services ifthat interpretation
The Honorable Carole Keeton Rylander - Page 5                     (X-008    1)




is reasonable).” Rylander v. Associated Technics Co., 987 S.W.2d at 949-50 (emphasis added). “[A]
court may accept the statutory construction of the Comptroller as long as the construction is
reasonable and does not contradict the plain language of the statute.” Id. For the reasons explained
above, we believe that a construction of section 15 1.OlOl (a)(4) of the Tax Code that includes beach
parking fees charged under chapter 61 of the Natural Resources Code within the meaning of “motor
vehicle parking and storage parking services” is contrary to the intent of chapter 61 and is therefore
unreasonable.

         We also note that the General Land Office takes the position that beach parking fees are not
fees for “motor vehicle parking and storage services,” citing the “essence of the transaction” test
developed by thencourts to determine whether an item is subject to sales tax, as formulated in Sharp
v. Direct Resourcesfor Print, Inc., 910 S.W.2d 535,538 (Tex. App.-Austin 1995, writ denied). The
“essence of the transaction” test was developed by the courts in the 1970’s to distinguish between
sales of intangible property, such as services, which were not taxable,4 and sales oftangible personal
property, which were taxable. See, e.g., Bullockv. Statistical Tabulating Corp., 549 S.W.2d 166,168
(Tex. 1977) (applying test to distinguish between tangible personal property and intangible property);
Williams &Lee Scouting Serv.. Inc. v. Calvert, 452 S.W.2d 789,792 (Tex. Civ. App.-Austin 1970,
writ ref d) (applying test to distinguish between tangible personal property and a service). Although
the “essence of the transaction” test has been applied more recently to transactions that mix the sale
oftaxable tangible personal property and nontaxable services,’ we are not aware of any cases applying
this test to distinguish between sales ofnontaxable and taxable services, such as those listed in section
15 1.OlOl We do not need to resolve whether the “essence of the transaction” test is an appropriate
method to distinguish between sales of nontaxable and taxable services, however, given that we
conclude that beach user fees are not subject to sales tax on the basis of chapter 61 of the Natural
Resources Code.




        ‘Services were not subject to sales tax until 1984. See Act of July 3, 1984, 68th Leg., 2d C.S., ch. 3 1, art. 7,
1984 Tex. Gen. Laws 193,222.

         ‘See. e.g., Sharp v. DirectResourcesforPrinf, Inc., 910 S.W,2d535,538-39n.3   (Tex.App.-Austin 1995,wit
denied); Comptroller ofPub. Accounts v. Austin Multiple Listing Serv.. Inc., 723 S.W.Zd 163, 165 (Tex. App.-Austin
1986, no writ).
The Honorable Carole Keeton Rylander - Page 6        (X-0081)




                                     SUMMARY

                      Beach user fees charged by a local government under chapter
              61 of the Natural Resources Code and General Land Office rules, see
              31 TEX. ALIMIN.~ODE $5 15.2,15.8 (1998), arenot subject to sales tax
              under chapter 15 1 of the Tax Code.




                                            Attorney General of Texas


ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Prepared by Mary R. Crouter
Assistant Attorney General